UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4163


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KAMAU SUVINER WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:07-cr-00002-FL-2)


Submitted:   November 13, 2015            Decided:   November 30, 2015


Before SHEDD and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, Yvonne V. Watford-McKinney, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kamau    Suviner      Wright       appeals      the     district   court’s      order

revoking his supervised release and imposing a 32-month term of

imprisonment.          Wright      claims      that     his     sentence      is    plainly

unreasonable     because          the    district       court       failed    to    address

arguments raised at sentencing and did not adequately explain

the chosen sentence.          We affirm.

      Because Wright did not raise this issue in the district

court, our review is for plain error.                          See United States v.

Webb, 738 F.3d 638, 640 (4th Cir. 2013).                             Under plain error

review, Wright must show that the court erred, the error was

clear or obvious, and the error affected his substantial rights.

Id. at 640-41.         Even if Wright meets this burden, “we retain

discretion whether to recognize the error and will deny relief

unless the . . . error seriously affects the fairness, integrity

or   public   reputation          of    judicial      proceedings.”           Id.   at   641

(internal quotation marks and alteration omitted).

      “A   district     court      has    broad       discretion      when     imposing    a

sentence upon revocation of supervised release.”                              Id. at 640.

We   “will    affirm    a    revocation        sentence        if   it   is    within    the

statutory     maximum       and    is    not       ‘plainly    unreasonable.’”           Id.

(quoting United States v. Crudup, 461 F.3d 433, 438 (4th Cir.




                                               2
2006)). 1            “When    reviewing      whether        a    revocation      sentence         is

plainly         unreasonable,         we   must     first       determine      whether       it   is

unreasonable at all.”                 United States v. Thompson, 595 F.3d 544,

546    (4th       Cir.       2010).        “This       initial    inquiry       takes    a    more

deferential posture concerning issues of fact and the exercise

of     discretion            than      reasonableness            review        for   guideline

sentences.”            United States v. Moulden, 478 F.3d 652, 656 (4th

Cir. 2007) (internal quotation marks omitted).                                 We will affirm

if the sentence is not unreasonable.                            Crudup, 461 F.3d at 439.

Only       if    a    sentence        is   found       procedurally       or    substantively

unreasonable will we “decide if it is plainly unreasonable.”

Id.

       A    revocation         sentence      is    procedurally       reasonable         if       the

district        court    expressly         considered       the    Chapter       Seven   policy

statement range and the applicable statutory sentencing factors.

Crudup, 461 F.3d at 440.                   A revocation sentence is substantively

reasonable if the court stated a proper basis for concluding

that the defendant should receive the sentence imposed, up to

the statutory maximum.                 Id.   “A court need not be as detailed or

specific when imposing a revocation sentence as it must be when

imposing a post-conviction sentence, but it still ‘must provide

       1
       Wright does not contend that the 32-month sentence was
above the statutory maximum. We note that the maximum sentence
that could have been imposed was five years.



                                                   3
a   statement       of    reasons        for   the    sentence   imposed.’”          United

States v. Thompson, 595 F.3d at 547 (quoting United States v.

Moulden, 478 F.3d at 657).

      Here,     the       court    properly         calculated   a   policy    statement

range of 30-37 months and imposed a sentence within that range.

Although      the     court       did    not    specifically     address      mitigating

factors when imposing sentence, those factors were discussed at

sentencing during the court’s colloquy with both defense counsel

and   Wright.         A    court        need   not    directly   address      each    of   a

defendant’s arguments at sentencing.                     See Rita v. United States,

551 U.S. 338, 356 (2007).                 The court took note of Wright’s long

history of drug offenses and observed that he had committed a

Grade A release violation.                 The court also stated that Wright’s

repeated criminal conduct while on release constituted a breach

of the court’s trust.                   Finally, the court stated that it had

taken into consideration statutory sentencing factors, including

the need to afford adequate deterrence and promote respect for

the law. 2


      2Wright correctly states that promoting respect for the law
is not among those sentencing factors to be considered when
imposing a revocation sentence.       See 18 U.S.C. §§ 3583(e),
3553(a)(2)(A).   However, considering this non-enumerated factor
does not constitute plain error requiring resentencing. We have
found that, “[a]lthough § 3583(e) enumerates the factors a
district court should consider when formulating a revocation
sentence,   it  does   not  expressly   prohibit  a   court  from
referencing other relevant factors omitted from the statute.”
(Continued)
                                                4
       We conclude that the 32-month revocation sentence was not

plainly unreasonable.    Accordingly, we affirm.           We dispense with

oral    argument   because    the   facts   and    legal    arguments     are

adequately   presented   in   the   materials     before    the   court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




United States v. Webb, 738 F.3d at 641. Thus, if the revocation
sentence is not predominately based on non-enumerated factors,
“mere reference to such considerations does not render a
revocation sentence procedurally unreasonable when those factors
are relevant to, and considered in conjunction with, the
enumerated § 3553(a) factors.   Id. at 642.    Given the court’s
reliance on other, permitted statutory factors, we find no plain
error in the court’s consideration of the need for the sentence
to promote respect for the law.



                                     5